Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered July 14, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*597Ordered that the judgment is affirmed.
The defendant’s claim that the court improperly admitted evidence of uncharged crimes is without merit. Since the defendant’s admissions regarding other crimes were inextricably interwoven with his statements pertaining to the robbery which was the subject of the instant indictment, the admission into evidence of the defendant’s statements in their entirety was proper (see, People v Ventimiglia, 52 NY2d 350, 361; People v Vails, 43 NY2d 364).
The defendant’s contention that the court erred in admitting into evidence hearsay evidence of a coconspirator’s statements, thereby violating his Sixth Amendment right to confront and cross-examine witnesses, is unpreserved for appellate review, and we decline to review it in the exercise of our interest of justice jurisdiction (see, People v Green, 138 AD2d 516).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Thompson, Sullivan and Friedmann, JJ., concur.